—Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered December 28, 1999, which denied petitioner tenant’s application to annul respondent Division of Housing and Community Renewal’s determination denying his rent overcharge complaint, unanimously affirmed, without costs.
Respondent properly refused to consider the rent history of the subject apartment beyond the four-year period measured from petitioner’s commencement of the rent overcharge proceeding on March 31, 1907 (Rent Stabilization Law of 1969 [Administrative Code of City of NY] § 26-516 [a] [2]; CPLR 213-a). It does not avail petitioner that the last rent registration statement filed by the landlord prior to the commencement of the rent overcharge proceeding was in 1989, two years before petitioner took occupancy in July 1991, where the record does not support petitioner’s claim of equitable estoppel (see, Matter of Brinckerhoff v New York State Div. of Hous. & Community Renewal, 275 AD2d 622, appeal dismissed 96 NY2d 729). We have considered and rejected petitioner’s other arguments. Concur — Rosenberger, J. P., Ellerin, Wallach, Lerner and Rubin, JJ.